Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.	This office action is in response to an amendment received on 7/16/21 for patent application 14/499,300.
2.	Claim 1 is amended.
3.	Claims 1-7, 11-13 are pending.

                                            RESPONSE TO ARGUMENTS
Applicant argues#1
Applicant respectfully submits that the claims of the present application integrate any judicial exception into a practical application as the claims provide specificity in the claim limitations that define an improvement to other technology or technical field, namely the field of electronic fund transfer for use of gaming websites associated with a brand) 
Here, the specification provides disclosure with regard to the improvement over existing technology for the management of electronic fund transfer. As provided at paragraph [0040] of the present application funds linked to a branded stored value payment vehicle can be restricted such that they can only be transferred to gaming accounts of particular gaming websites or properties, tut not usable at other gaming websites or properties. In such implementations, the branded stored value payment vehicle car still be usable at other types of noni-gaming merchants as a traditionally open loop card. This approach improves the technology related to electronic fund transfer, as more control over a player’s electronic transfer of funds is provided to the gaming operator, while still providing the player with the ability to use the funds at non-gaming merchants.
As such, a user of one of the methods, such as a gaming operator, lacking the disclosed improvements cannot restrict a player’s electronic transfer of funds to certain websites while still providing the player with the ability to access the funds at non-gaming merchants. The method of the pending claims beneficially allow for such electronic funds management and, in particular, the claim recites specific limitations directed to the disclosed improvement. 
Examiner Response
Examiner respectfully disagrees.
There is no improvement to the technology of electronic funds transfer. 
Applicant points to para 40, Examiner reproduces this para below:

[0040]    In some embodiments, the player 114 can be issued the stored value payment vehicle through an application or enrollment process. The application or enrollment process can be facilitated through a gaming website or any other suitable type of online portal, computing system, automated teller machine, or kiosk. In accordance with the present disclosure, the stored value payment vehicle 116 issued as a result of the application can be branded or unbranded (i.e., generic). A branded stored value payment vehicle 116 can be affiliated with a particular casino or gaming environment or affiliated with any other third party brand. Branded stored value payment vehicles 116 may be generated when a player 114 completes the application process through a casino-branded gaming website or any other type of gaming website, for example. In some embodiments, the funds linked to the branded stored value payment vehicle 116 can be restricted such that they can only be transferred to gaming accounts of particular gaming websites or properties, but not usable at other gaming websites or properties. In such implementations, the branded stored value payment
vehicle 116 can still be usable at other types of non-gaming merchants as a traditionally open loop card. In this fashion, a particular casino can issue casino-branded stored value payment vehicles 116 that allow players to transfer balances to various gaming accounts associated with that casino, while restricting the player from transferring funds to gaming accounts associated with a competing casino. The transaction facilitator, as described in more detail below, can regulate the transfer of funds from particular stored value accounts to particular gaming accounts, in accordance with the brand associated with the stored value account.
Per the October 2019 update, which states on page 13:
During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and the claim reflects the asserted improvement.
Para 40 of the instant specification discloses that the funds can be transferred using a traditional open loop card and the card can be used at non-gaming merchants.
It can be seen from para 40 that there is no technical explanation of the asserted improvement (electronic funds technology).
The additional element of gaming website or any other suitable type of online portal, computing system, automated teller machine, or kiosk are recited at a high level of generality and are being used as a tool to implement the steps of the abstract idea.
There is no improvement to the technology of electronic funds transfer technology. 
The rejection is maintained.

Applicant argues#2
or more computing devices that performs the steps of the method, for example, in claim 1, which associate a stored value account of a player with (i) an open-loop stored value payment vehicle issued to a player and (ii) a player identifier of the player associated with a player loyalty program affiliated a gaming website hosted by a gaming operator, the stored value account having a balance usable in payment transactions with one or more non-gaming merchants via an open-loop payment network comprising an issuer processor computing system of the open-loop stored value payment vehicle, and wherein online gameplay is available at the gaming website, wherein the open-loop stored value payment vehicle is branded, and wherein at least one gaming website is affiliated with the brand.

 In addition claim 1 includes further limitations such as subsequent to the player entering the player identifier into an application executing on a remote computing device, receiving the player identifier, wherein the remote computing device is any of a mobile computing device, a smart phone, a tablet computer, a desktop computer, a laptop computer, a gaming device, a wearable computing device, and a kiosk. In addition claim 1 includes further limitations such as based on the association of the player identifier, identify the stored value account of the player; communicating with the issuer processor computing system via closed-loop transactions to obtain the balance of the stored value account; and sending an indication of the balance of the stored value account for display on the remote computing device. In addition claim 1 includes further limitations such as receiving a first player funding instruction entered by the player into the application executing on the remote computing device, the first player funding instruction comprising the player identifier, a gaming website identifier, and a directive to transfer a portion of the balance from the stored value account to a gaming account of the gaming website hosted by the gaming operator; determining whether the gaming website is affiliated with the brand based on the gamine website identifier, when the gaming website is not affiliated with the brand, rejecting the first player funding instruction. 

Finally claim 1 includes limitations such as when the gaming website is affiliated with the brand, communicating with the issuer processor computing system via closed-loop transactions to decrease the balance of the stored value account based on the first player funding instruction entered by the player into the application executing on the remote computing device; and communicating with the gaming operator via closed-loop transactions to increase the balance of the gaming account based on the first player funding instruction entered by the player into the application executed on the remote computing device, wherein the balance of the gaming account received from the stored value account is usable by the player for the online gameplay available at the gaming website.

Applicant respectfully submits that, when evaluating whether the exception is integrated into a practical application, all of the claim limitations and bow those limitations interact and impact each other address and overcome the flaws in existing methodologies, as discussed above. Specifically, taken as a whole, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception clearly integrate the judicial exception into a practical application.

Thus, because the additional limitations reflect an improvement to a technology of technical field, the claim integrates the judicial exception into a practical application and moreover imposes a meaningful limit on the judicial exception. According to the October 2019 Update: Subject Matter Eligibility of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50), and incorporated into the MPEP, no further analysis is required. As such, at least claim 1, and its dependent claims, are eligible at Step 2A.
Therefore, the improvements to electronic fund management of the recited method, as found in the pending claims, address the deficiencies of the legacy systems and methods. In view of at least the foregoing reasoning, Applicant respectfully submits that Claims 1-7? and 11- 13 recite patent eligible subject matter pursuant to the analysis outlined in the 2019 PEG and the October 2019 Undate, and incorporated into the MPEP. Accordingly, reconsideration and withdrawal of the rejection of the claims under 35 U.S.C. § 101 is respectfully requested.
Examiner Response
Examiner respectfully disagrees.
The limitations, “A computer-based method of  electronic funds management,  the stored value account have a balance usable in in payment transactions with one or more  non-gaming merchants; based on the association of the player identifier, identify the stored value account of the player;  obtain the balance of the stored value account; sending an indication of the balance of the stored value account; receiving a first player funding instruction entered by the player into the application executing on the remote computing device, the first player funding instruction comprising the player identifier, a gaming website identifier and a directive to transfer a portion of the balance from the stored value account to a gaming account of the gaming website hosted by the gaming operator; determining whether the gaming website is affiliated with the brand based on the gaming website identifier; when the gaming website is not affiliated with the brand, rejecting the first player funding instruction; when the gaming website, is affiliated with the brand, decrease the balance of the stored value account based on the first player funding instruction entered by the player and increase the balance of the gaming account based on the first player funding instruction” is part of the identified abstract idea.
The additional elements in the claim (the computing devices, issuer processor, the remote computing device is any of a mobile computing device, a smart phone, a tablet computer, a desktop computer, a laptop computer, a gaming device, a wearable computing device, and a kiosk)  are all computing components that are recited at a high level of generality, and as such are being used as a tool to implement the identified abstract idea. 
Therefore there are no additional elements in the claims that are indicative of integration into a practical application.
The rejection is maintained.






                                           Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
1.         Claims 1-7, 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-7, 11-13 are either directed to a method, which is a statutory categories of invention. (Step 1: YES).
Claim 1 recites the limitations of: 
 	A computer-based method of  electronic funds management, the method performed by one or more computing devices comprising instructions stored in a memory, which when executed by one or more processors of the one or more computing devices, cause the one or more computing devices to perform the method comprising:
associating a stored value account of a player with (i) an open-loop stored value payment vehicle issued to a player and (ii) a player identifier of the player associated with a player loyalty program affiliated a gaming website hosted by a gaming operator, the stored value account have a balance usable in in payment transactions with one or more  non-gaming merchants via an open-loop payment network comprising an issuer processor computing system of the open-loop stored value payment vehicle, and wherein online gameplay is available at the gaming website, wherein the open-loop stored value payment vehicle is branded, and wherein at least one gaming website is affiliated with the brand;
subsequent to the player entering the player identifier into an application executing on a remote computing device, receiving the player identifier, wherein the remote computing device is any of a mobile computing device, a smart phone, a table computer, a desktop computer, a laptop computer, a gaming device, and a kiosk;
based on the association of the player identifier, identify the stored value account of the player;
communicating with the issuer processor computing system via closed-loop transactions to obtain the balance of the stored value account;
sending an indication of the balance of the stored value account for display on the remote computing device;
receiving a first player funding instruction entered by the player into the application executing on the remote computing device, the first player funding instruction comprising the player identifier, a gaming website identifier and a directive to transfer a portion of the balance from the stored value account to a gaming account of the gaming website hosted by the gaming operator;
determining whether the gaming website is affiliated with the brand based on the gaming website identifier;
when the gaming website is not affiliated with the brand, rejecting the first player funding instruction;
when the gaming website, is affiliated with the brand, communicating with the issuer processor computing system via closed-loop transactions to decrease the balance of the stored value account based on the first player funding instruction entered by the player into the application executing on the remote computing device; and
communicating with the gaming operator via closed-loop transactions to increase the balance of the gaming account based on the first player funding instruction entered by the player into the application executed on the remote computing device, wherein the balance of the gaming account received from the stored value account is usable by the player for the online gameplay available at the gaming website.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial or legal interaction (business relations), (e.g., A computer-based method of  electronic funds management,  the stored value account have a balance usable in in payment transactions with one or more  non-gaming merchants; based on the association of the player identifier, identify the stored value account of the player;  obtain the balance of the stored value account; sending an indication of the balance of the stored value account; receiving a first player funding instruction entered by the player into the application executing on the remote computing device, the first player funding instruction comprising the player identifier, a gaming website identifier and a directive to transfer a portion of the balance from the stored value account to a gaming account of the gaming website hosted by the gaming operator; determining whether the gaming website is affiliated with the brand based on the gaming website identifier; when the gaming website is not affiliated with the brand, rejecting the first player funding instruction; when the gaming website, is affiliated with the brand, decrease the balance of the stored value account based on the first player funding instruction entered by the player and increase the balance of the gaming account based on the first player funding instruction).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction (a business relations), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment (cashless wagering technology) or field of use (online gaming with the use of gaming websites associated with a brand). (MPEP 2106.05.h).
In particular, the claims recites the additional elements of a computing devices, issuer processor, the remote computing device is any of a mobile computing device, a smart phone, a tablet computer, a desktop computer, a laptop computer, a gaming device, a wearable computing device, and a kiosk.  
At least the “sending (sending an indication of the balance)” and “display (for display on the remote computing device” steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.
The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application) and Applicant’s specification para [0055],[0060],[0086], which lists a plurality of devices (general purpose computing devices) that could be used as a tool to implement the identified abstract idea using a LAN, VPN, SPAN (known communication networks).
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea
Therefore claim 1 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the “sending” and “display”,  are considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC), when it is claimed in a merely generic manner (as it is here).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-7, 11-13 further define the abstract idea that is present in their respective independent claims 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.
The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-7, 11-13 are directed to an abstract idea. Thus, claims 1, 11-13 are not patent-eligible.



                                                         CONCLUSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        1/25/2022